Per Curiam.

The defendant is in possession under the Ilardenbergh patent, which is the elder patent. He holds under the heirs of James Desbrosses; who, according to the documents produced by the plaintiff, was, in 1791, one of the acknowledged proprietors of the Hardenbergh patent. If the premises- are covered by this patent, the defendant has shown a complete bar to the plaintiff’s claim; for the patent under which the lessors of the plaintiff claim is, in comparison with the other, a very young patent, and there are no possessions, one way or the other, to interfere with the dry question, as to the true location of the Hardenbergh patent.
. The Hardenbergh patent begins “ at the Sandbergh, or hills, at the northeast corner of the land granted to Ebeneser Wilson, Derick Vdndenbergh, and others, at Minisink.” The exact point of beginning, if to be ascertained by the description of “ the Sandbergh, or hills,’’. must be somewhat indefinite# The plaintiff attempted to give location to the Sandbergh, but it was not done with great success ; and it was not to be expected that tradition could, at this day, fix on the very place intended by the general name of Sandbergh, or hills, so long ago as the year 1708. The phrase hills shows that no very narrow or precise spot of ground was meant; but it was, probably, a range of hills, extending some distance. One of the witnesses said that the sand hills extend through Mamakating hollow. The patent, likewise, further describes the place of beginning as “ at MinisinkP This is equally deficient in precision with the other; and both vrere, probably, used as general descriptions of some latitude, and embracing, but not as being confined to the locus a quo. A century ago the country, was a wilderness, and inhabited by Indians, and of little value; and this will account for such vagueness of description. But the patent has, fortunately, used a description of the place of beginning which is certain and definite, and cannot be mistaken; which is, “ at the northeast corner of the land granted to Ebeneser Wilson,” &c. If that corner can be ascertained, it puts an end to .the question; and by recourse to the patent of *441Wilson, of 1704, it is found to begin at a place called Hunting-house or Yaagh-house, and that is a definite and notorious monument, or heap of stones. Its locality is universally admitted. It was considered by a surveyor, in 1761, to be the corner of the Minis ink patent.
The Hardenbergh patent beginning at the Yaagh-house, will include the premises, and it will not leave any lands surrounded by patented lands, and uncovered by any; for the line of the patent, as it returns from the north, runs along the bounds of the “ patented lands,” to the place of beginning. To fulfil this description, it must cross the Shatvangunk mountain, in order to meet what, at the time, was called Evans’s patent, and which extended west from Hudson’s river, “ to the foot of the high hills.” The foot of the Shatvangunk mountain, on the east side of it, was the reputed west bounds of Evans’s patent. By going to, and along those bounds, the Hardenbergh patent included the premises; and it appears from the case that, from the year 1.749, the claimants under that patent have sold lots already surveyed and numbered, lying east of the premises, and conformably to the above location.
This being the true location of the Hardenbergh patent, it puts an end to the controversy, and the defendant is entitled to judgment.
Judgment for the defendant.